Citation Nr: 1112046	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-43 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities and herbicide exposure. 

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities and herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities and herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in June 2006, the RO denied a claim for service connection for erectile dysfunction on the finding that the medical evidence did not demonstrate the claimed disorder was incurred in or caused by military service and, as a current diagnosis of diabetes mellitus had been established, service connection on a secondary basis was not warranted the Veteran did not appeal the June 2006 decision within one year of being notified.

2.  The evidence received since the July 2006 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction. 


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented since the June 2006 RO decision denying service connection for erectile dysfunction; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for erectile dysfunction.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for erectile dysfunction in March 2006.  The RO, in June 2006 denied the Veteran's claim for erectile dysfunction, in pertinent part, based on a finding that there was no evidence showing that erectile dysfunction was incurred in or aggravated by military service.  The RO additionally noted that since the Veteran was not diagnosed with diabetes mellitus, service connection for erectile dysfunction secondary to diabetes mellitus was not warranted.  The Veteran did not appeal that decision within a year, and it became final.   38 C.F.R. § 20.1103.

The Veteran filed a claim of entitlement to service connection for erectile dysfunction in April 2008.  Although the RO reopened his claim in the November 2008 rating decision, they denied it on the merits.  He appealed. 

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the June 2006 rating decision includes VA treatment records, private treatment records, an October 2008 VA examination and an VA Agent Orange examination.  The Board finds that the pertinent evidence, received subsequent to the June 2006 RO decision, includes a June 2008 VA treatment record reflecting a diagnosis of diabetes mellitus.  The diagnosis ultimately led to the grant of service connection for diabetes mellitus.  As the evidence now demonstrates that the Veteran is service connected for diabetes mellitus, a reasonable possibility of substantiating his claim for erectile dysfunction on a secondary basis is raised. 

The Board finds that the evidence submitted since the June 2006 RO decision is new in that it was not associated with the claims folder prior to the June 2006 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, his erectile dysfunction claim will be reopened and remanded as discussed in the Remand portion of this decision.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities and herbicide exposure has been received, to this extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

The Veteran maintains that his erectile dysfunction is secondary his diabetes mellitus.  Establishing service connection on a secondary basis requires evidence that shows: (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed an October 2008 VA examination undertaken to address the Veteran's secondary service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Specifically, although the October 2008 VA examiner concluded that the Veteran's service connected diabetes mellitus had not caused his erectile dysfunction, the examiner did not adequately discuss whether the Veteran's service-connected diabetes mellitus aggravated his erectile dysfunction.  38 C.F.R. § 3.310(b).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides such an opinion.  

Moreover, the Board notes that a December 2006 VA treatment record noted that the Veteran had a diagnosis of erectile dysfunction due to primary hypogonadism in the presence of many other possible confounding factors, to include posttraumatic stress disorder (PTSD).  The Board notes that the Veteran is currently service-connected for PTSD.  As such, the VA examiner is additionally requested to address any relationship between his erectile dysfunction and service-connected PTSD. 

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Miami, Florida; however, as the claims file only includes treatment records from that facility dated up to October 2008, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his erectile dysfunction.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds the AMC/RO must obtain the Veteran's treatment records from the Miami VAMC since October 2008.  All attempts to procure records should be documented in the file.   If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Schedule the Veteran for a pertinent VA examination to determine the etiology of his erectile dysfunction.  The examiner should have the opportunity to review the Veteran's claims folder in conjunction with the examination.  All testing deemed necessary, should be conducted.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is caused by, or aggravated by, his service-connected diabetes mellitus, PTSD, or any medications used to treat those conditions, or is at least as likely as not (a 50 percent probability or greater) casually related to service, to include herbicide exposure.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  


If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the erectile dysfunction (i.e., a baseline) before the onset of the aggravation.

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed.

3.  The RO should then readjudicate the claim for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


